Exhibit 10.46.1

 

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

 

TERMINATION AGREEMENT

 

This Termination Agreement (“Termination Agreement”) is dated as of February 24,
2006, by and between Noven Pharmaceuticals, Inc., a Delaware corporation
(“Noven”), and Endo Pharmaceuticals, Inc., a Delaware corporation (“Endo”).
Noven and Endo are collectively referred to as “Parties” and individually as
“Party.”

 

RECITALS

 

WHEREAS, the Parties entered into an agreement dated February 25, 2004 (“License
Agreement”) related to the exclusive distribution of certain fentanyl
transdermal patch products (“Licensed Product”);

 

WHEREAS, the Parties entered into a supply agreement dated as of February 25,
2004 ( “Supply Agreement”) and an intercompany quality control agreement dated
as of February 25, 2004 ( “Quality Agreement”) relating to the Licensed Product;

 

WHEREAS, the Parties further agreed that they would work together with respect
to certain additional products using Noven’s transdermal patch technology
(“Additional Products”), as more particularly described in the License
Agreement;

 

WHEREAS, the Food & Drug Administration (“FDA”) advised Noven on September 27,
2005 that the FDA would not approve the Licensed Product based on the FDA’s
assessment of potential safety concerns related to the higher drug content in
the Licensed Product;

 

WHEREAS, the Parties mutually desire to terminate the Supply Agreement and
Quality Control Agreement and wish to terminate the License Agreement with
respect to the Licensed Product as set forth below; and

 

WHEREAS, the Parties desire that the License Agreement survive with respect to
the Additional Products, with certain modifications as described herein; and

 

Termination Agreement Signature Page

 

1



--------------------------------------------------------------------------------

WHEREAS, this Agreement memorializes the understandings of the parties with
respect to the subject matter hereof as of December 31, 2005 (the “Effective
Date”).

 

NOW, THEREFORE, in consideration of the foregoing premises, and of the mutual
promises and covenants contained in the Termination Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Noven and Endo agree as follows:

 

Article 1. Definitions.

 

Capitalized terms used herein shall have the meaning as provided in the License
Agreement, unless as otherwise set forth below.

 

Article 2. Termination of Rights and Obligations with Respect to Licensed
Product.

 

2.1 Generally. The Parties mutually agree to, and hereby do, terminate in their
entirety the Supply Agreement and the Quality Agreement, and all of the Parties’
respective rights and obligations thereunder, if any, shall terminate as of the
Effective Date. Except as explicitly provided in this Termination Agreement, all
of the Parties’ respective rights and obligations with respect to Licensed
Product under the License Agreement, if any, shall terminate; provided, that all
of the Parties’ rights and obligations under the License Agreement with respect
to any Additional Product(s) shall continue. By way of clarification of the
preceding sentence, on and after the date hereof Section 13.03 of the License
Agreement (including Section 13.03(b) with respect to the Licensed Products)
shall survive and bear upon the termination of the License Agreement per its
terms and Section 10.05 of the Supply Agreement (including Section 10.05(b) with
respect to the Licensed Products) shall survive and bear upon the termination of
the Supply Agreement per its terms.

 

2.2 Nature of Termination. The Parties agree that the termination of the License
Agreement with respect to the Licensed Product is being provided by mutual
agreement of Parties and not due to a breach of either Party’s obligations.

 

2.3. Inconsistencies. To the extent that there is any inconsistency between the
terms of this Termination Agreement and the terms of the License Agreement, the
Supply Agreement or the Quality Agreement, this Termination Agreement shall
govern.

 

Article 3. Additional Products.

 

3.1 Notwithstanding anything to the contrary in this Termination Agreement, this
Termination Agreement shall not in anyway affect either Party’s obligations or
rights under the License Agreement, with respect to the Additional Products. The
License Agreement shall

 

Termination Agreement Signature Page

 

2



--------------------------------------------------------------------------------

continue in full force and effect as it pertains to Additional Products and both
Parties’ obligations and rights under the License Agreement with respect to the
Additional Products.

 

Article 4. Right of First Negotiation.

 

4.1 Upon ***, Noven shall provide Endo written notice (the “Reformulation
Notice”). Endo shall have the exclusive option, beginning upon receipt of the
Reformulation Notice, of entering into negotiations regarding a definitive
agreement regarding the development of commercialization of such product (the
“Reformulated Product”). Endo shall exercise such option by giving Noven notice
of its exercise within *** days of receipt of the Reformulation Notice from
Noven. If Endo elects not to exercise such option within the initial *** -day
time period, (a) Endo shall promptly provide Noven with notice acknowledging
Endo’s failure to exercise such option, and (b) Noven shall not have any further
obligation to Endo regarding Reformulated Product. If Endo does exercise such
option within the initial *** -day period, the Parties shall promptly begin
negotiating the terms of such transaction, and the terms under which
Reformulated Product will be developed and commercialized. Such negotiations
shall be based on the market, economic and other conditions in effect as of the
time of such negotiations and without consideration to the License Agreement,
including the payments previously made thereunder with respect to the Licensed
Product. If, despite each Party’s good faith efforts, the Parties are not able
to reach agreement on and do not execute such a definitive agreement within ***
days from the date Endo exercises its option, Noven shall be free to continue
with the development and commercialization of Reformulated Product without
obligation to Endo; provided, that, for a period of *** months after the
cessation of such negotiations, Noven shall not be permitted to enter into a
commercialization or similar agreement relating to Reformulated Product with a
third party unless such agreement contains both (i) ***, and (ii) a ***. At
least *** business days prior to entering into a commercialization or similar
agreement relating to Reformulated Product with a Third Party during such ***
month period, Noven shall provide to Endo a certification with supporting
documentation to evidence compliance with the provisions in the previous
sentence. Endo shall be entitled as a matter of right to equitable relief,
including injunction and specific performance, in any court of competent
jurisdiction in the event of a breach by Noven of its obligations under this
section. Endo’s rights under this Section 4 shall be non-assignable, other than
to an affiliate of Endo.

 

Article 5. Miscellaneous.

 

5.1 Miscellaneous. This Termination Agreement contains the entire agreement
between the Parties hereto and there are no other understanding, arrangements or
agreements with respect to the subject matter hereof except as set forth in the
Termination Agreement. Terms of this termination are contractual and not a mere
recital. The person executing this Termination Agreement on behalf of each of
the Parties hereby represents and warrants that they are duly authorized to
enter into this Termination Agreement without further consent, authorization or
approval. This Termination Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which, taken
together, shall constitute one and the same instrument. This Termination
Agreement and any claims, disputes or causes of action

 

Termination Agreement Signature Page

 

3



--------------------------------------------------------------------------------

relating to or arising out of this Termination Agreement shall be construed in
accordance with and governed by the substantive laws of the State of New York,
without giving effect to the conflict of laws principles thereof.

 

5.2 Publicity and Confidentiality. The Parties understand and agree that each
shall be free to disclose this Termination Agreement as required by law,
governmental regulation or by the requirements of any securities exchange on
which the securities of a Party hereto are listed.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Termination
Agreement effective as of the Effective Date.

 

NOVEN PHARMACEUTICALS, INC.       ENDO PHARMACEUTICALS INC.

By:

 

/S/ ROBERT STRAUSS

     

By:

 

/S/ PETER A. LANKAU

Name:

 

Robert Strauss

     

Name:

 

Peter A. Lankau

Title:

 

President & Chief Executive Officer

     

Title:

 

President & Chief Executive Officer

Date:

 

3/2/06

     

Date:

 

3/2/2006

 

Termination Agreement Signature Page

 

4